        Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 WILLIAM MALDONADO ROSADO, )                       CASE NO. 4:19-CV-1655
               Plaintiff   )
                           )                       (ARBUCKLE, M.J.)
     v.                    )
                           )
 ROBERT J. KARNES, et al., )
               Defendants  )

                           MEMORANDUM OPINION
                      Defendants’ Motion to Dismiss (Doc. 31)

      On September 25, 2019, William Maldonado Rosado (“Plaintiff”) initiated

this civil action by filing a Complaint in forma pauperis. (Doc. 1). In his Complaint,

Plaintiff names the following Defendants: Robert J. Karnes (“Karnes”), Warden for

the Lebanon County Correctional Facility; and Tina Litz (“Litz”), Deputy Warden

for the Lebanon County Correctional Facility. (Doc. 1, at 2). Presently pending

before the Court is a Motion to Dismiss filed by Defendants Karnes and Litz

(collectively “Defendants”). (Doc. 31). Along with their Motion, Defendants filed a

brief in support. (Doc. 32). On August 24, 2020, Plaintiff filed a brief in opposition.

(Doc. 35). On September 3, 2020, Defendants filed a reply. (Doc. 36).

      This matter is before me, upon consent of the parties pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure. (Doc. 37). After

reviewing Plaintiff’s Complaint (Doc. 1), and the arguments raised in the parties’

briefs, I find that Plaintiff’s complaint fails to state a claim upon which relief can be
                                         Page 1 of 13
        Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 2 of 13




granted. For the reasons explained below Defendants’ Motion to Dismiss With

Prejudice (Doc. 32) will be Granted in Part but Plaintiff will be given leave to amend.

I.    BACKGROUND & PROCEDURAL HISTORY

      On September 25, 2019, Plaintiff filed this pro se civil Complaint in federal

court alleging violations of his constitutional rights under 42 U.S.C. § 1983, against

Defendants Karnes and Litz. (Doc. 1, at 1). Plaintiff alleges that he is a protective

custody inmate. (Doc. 1, at 2-3). Plaintiff asserts that the prison does not provide

protective custody inmates reasonable access to the law library. (Doc. 1, at 2).

Specifically, Plaintiff argues that as a protective custody inmate, he is only permitted

to access the law library through a kiosk machine, which is shared with other

protective custody inmates. (Doc. 1, at 2-3). Plaintiff submits that there are 26 to 35

protective custody inmates and each inmate is only permitted 20 to 30 minutes to

use the kiosk machine. (Doc. 1, at 3). Plaintiff contends, however, that 20 to 30

minutes is inadequate for 26 to 35 protective custody inmates, and thus does not

permit reasonable access to the courts. Id.

      Plaintiff further contends that as a protective custody inmate, he is not

permitted to go to the law library; he cannot seek assistance from the library clerk;

and he is not permitted to seek assistance from other inmates in the prison. Id.

Accordingly, Plaintiff seeks injunctive relief regarding his ability to access the law

library. (Doc. 1, at 3). Particularly, Plaintiff requests that protective custody inmates
                                         Page 2 of 13
        Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 3 of 13




be afforded equal access to the law library, similar to inmates housed in general

population; that Lebanon County Correctional Facility increase the amount of time

that protective custody inmates are permitted to access the law library; and that

Lebanon County Correctional Facility allow protective custody inmates the

opportunity to seek assistance from other inmates or library clerks. (Doc. 1, at 3).

      On August 6, 2020, Defendants filed the Motion to Dismiss (Doc. 31)

currently pending before this Court and a supporting brief (Doc. 32). On August 24,

2020, Plaintiff filed a brief in opposition. (Doc. 35). On September 3, 2020,

Defendants filed a reply. (Doc. 36).

II.   LEGAL STANDARD

      A motion to dismiss tests the legal sufficiency of a complaint. It is proper for

the court to dismiss a complaint in accordance with Rule 12(b)(6) of the Federal

Rules of Civil Procedure only if the complaint fails to state a claim upon which relief

can be granted. Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss, the

court “must accept all factual allegations in the complaint as true, construe the

complaint in the light favorable to the plaintiff, and ultimately determine whether

plaintiff may be entitled to relief under any reasonable reading of the complaint.”

Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010). In reviewing a motion to

dismiss, a court must “consider only the complaint, exhibits attached to the



                                        Page 3 of 13
        Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 4 of 13




complaint, matters of public record, as well as undisputedly authentic documents if

the [plaintiff's] claims are based upon these documents.” Id. at 230.

      In deciding whether a complaint fails to state a claim upon which relief can

be granted, the court is required to accept as true all factual allegations in the

complaint as well as all reasonable inferences that can be drawn from the complaint.

Jordan v. Fox Rothschild, O'Brien & Frankel, Inc., 20 F.3d 1250, 1261 (3d Cir.

1994). These allegations and inferences are to be construed in the light most

favorable to the plaintiff. Id. However, the court “need not credit a complaint's bald

assertions or legal conclusions when deciding a motion to dismiss.” Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). Further, it is not proper to

“assume that [the plaintiff] can prove facts that [he] has not alleged . . . .” Associated

Gen. Contractors of Cal. v. California State Council of Carpenters, 459 U.S. 519,

526 (1983).

      Following the rule announced in Ashcroft v. Iqbal, “a pleading that offers

labels and conclusions or a formulaic recitation of the elements of a cause of action

will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rather, a complaint must

recite factual allegations enough to raise the plaintiff's claimed right to relief beyond

the level of mere speculation. Id. To determine the sufficiency of a complaint under

the pleading regime established by the Supreme Court, the court must engage in a

three-step analysis:
                                         Page 4 of 13
        Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 5 of 13




      First, the court must take note of the elements a plaintiff must plead to
      state a claim. Second, the court should identify allegations that, because
      they are no more than conclusions, are not entitled to the assumption of
      truth. Finally, where there are well-pleaded factual allegations, a court
      should assume their veracity and then determine whether they plausibly
      give rise to an entitlement for relief.

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (quoting Iqbal, 556

U.S. at 675, 679). “In other words, a complaint must do more than allege the

plaintiff's entitlement to relief" and instead must ‘show’ such an entitlement with its

facts.” Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

      As the court of appeals has observed:

      The Supreme Court in Twombly set forth the “plausibility” standard for
      overcoming a motion to dismiss and refined this approach in Iqbal. The
      plausibility standard requires the complaint to allege “enough facts to
      state a claim to relief that is plausible on its face.” Twombly, 550 U.S.
      at 570, 127 S.Ct. 1955. A complaint satisfies the plausibility standard
      when the factual pleadings “allow[ ] the court to draw the reasonable
      inference that the defendant is liable for the misconduct alleged.” Iqbal,
      129 S.Ct. at 1949 (citing Twombly, 550 U.S. at 556, 127 S.Ct. 1955).
      This standard requires showing “more than a sheer possibility that a
      defendant has acted unlawfully.” Id. A complaint which pleads facts
      “merely consistent with” a defendant's liability, [ ] “stops short of the
      line between possibility and plausibility of ‘entitlement of relief.’” Id.
      (citing Twombly, 550 U.S. at 557, 127 S.Ct. 1955).

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220-21 (3d Cir. 2011).

      In undertaking this task, the court generally relies only on the complaint,

attached exhibits, and matters of public record. Sands v. McCormick, 502 F.3d 263,

268 (3d Cir. 2007). The court may also consider “undisputedly authentic


                                        Page 5 of 13
        Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 6 of 13




document[s] that a defendant attached as an exhibit to a motion to dismiss if the

plaintiff’s claims are based on the [attached] documents.” Pension Benefit Guar.

Corp. v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993). Moreover,

“documents whose contents are alleged in the complaint and whose authenticity no

party questions, but which are not physically attached to the pleading, may be

considered.” Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir.

2002); see also, U.S. Express Lines, Ltd. v. Higgins, 281 F.3d 382, 388 (3d Cir. 2002)

(holding that “[a]lthough a district court may not consider matters extraneous to the

pleadings, a document integral to or explicitly relied upon in the complaint may be

considered without converting the motion to dismiss in one for summary

judgment.”). However, the court may not rely on other parts of the record in

determining a motion to dismiss. Jordan v. Fox, Rothschild, O’Brien &Frankel, 20

F.3d 1250, 1261 (3d Cir. 1994).

III.   ANALYSIS

       Plaintiff appears to allege one overarching § 1983 claim against Defendants

Karnes and Litz in his Complaint. Significantly, Plaintiff alleges that Lebanon

County Correctional Facility does not provide protective custody inmates reasonable

access to the law library, thus reasonable access to the courts. (Doc. 1, at 2). Plaintiff

further contends that as a protective custody inmate, he is not permitted to go to the

law library; he cannot seek assistance from the library clerk; and he is not permitted
                                         Page 6 of 13
        Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 7 of 13




to seek assistance from other inmates in the prison. Id. Accordingly, Plaintiff seeks

injunctive relief regarding his ability to access the law library. (Doc. 1, at 3).

      A. PLAINTIFF HAS FAILED TO PLEAD A PLAUSIBLE ACCESS TO COURTS CLAIM
         UNDER § 1983

      Defendants Karnes and Litz argue that Plaintiff’s § 1983 claim against them

should be dismissed with prejudice based on two reasons: (1) that Plaintiff failed to

allege facts establishing their personal involvement; and (2) that Plaintiff failed to

allege facts suggesting that he lost the opportunity to assert a colorable legal claim

or defense as the result of his alleged insufficient access to the prison law library.

(Doc. 32, at 2-3).

             1. Plaintiff Fails to Allege Facts Establishing the Personal Involvement
                of Warden Karnes and Deputy Warden Litz

      First, Defendants argue that in asserting § 1983 claims, “[a][n individual

government] defendant in a civil rights action must have personal involvement in

the alleged wrongdoing; liability cannot be predicated solely on the operation of

respondeat superior.” (Doc. 32, at 2). In this case, Plaintiff named Warden Karnes

and Deputy Warden Litz as Defendants, but failed to plead facts establishing their

personal involvement in the alleged acts or omissions giving rise to his claim of

insufficient access to the prison law library. (Doc. 32, at 3). Thus, Defendants

argue that Plaintiff’s Complaint should be dismissed with prejudice pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. Id.
                                         Page 7 of 13
        Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 8 of 13




      Plaintiff did not respond to this argument in his brief and appears to reiterate

the claims outlined in his Complaint, while raising a number of new factual

allegations. (Doc. 35, at 1-2).

      Plaintiff’s civil rights action is brought under 42 U.S.C. § 1983. “Section 1983

imposes civil liability upon any person who, acting under the color of state law,

deprives another individual of any rights, privileges, or immunities secured by the

Constitution or laws of the United States.” Shuman v. Penn Manor School Dist., 422

F.3d 141, 146 (3d Cir. 2005). “It is well settled that § 1983 does not confer any

substantive rights, but merely ‘provides a method for vindicating federal rights

elsewhere conferred.’” Williams v. Pennsylvania Human Relations Comm'n, 870

F.3d 294, 297 (3d Cir. 2017) (quoting Hildebrand v. Allegheny Cty., 757 F.3d 99,

104 (3d Cir. 2014)).

      To state a § 1983 claim, a Plaintiff must allege that each defendant had

“personal involvement in the alleged wrongdoing.” Evancho v. Fisher, 423 F.3d 347,

353 (3d Cir. 2005) (quoting Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

1988)); Clemens v. Warden SCI Greene, 290 F. Supp.3d 388, 395 (E.D. Pa. 2018).

This includes “describing the defendant’s participation in or actual knowledge of

and acquiescence in the wrongful conduct.” Clemens, 290 F. Supp.3d at 395. Simply

put, “[l]iability under § 1983 is personal in nature and can only follow personal

involvement in the alleged wrongful conduct shown through specific allegations of
                                       Page 8 of 13
        Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 9 of 13




personal direction or of actual knowledge and acquiescence in the challenged

practice. Quarles v. Palakovich, 736 F. Supp.2d 941, 949 (M.D. Pa. 2010). Personal

involvement is not established by a mere showing that a prison official engaged in

an after-the-fact review of a grievance or failed to respond to an inmate’s written

complaints. Mutschler v. Corby, No. 3:16-CV-327, 2017 WL 3894681, at *2 (M.D.

Pa. Sept. 6, 2017).

      Guided by these legal tenets, I find that Plaintiff did not include enough facts

in his Complaint to show that that Defendants Karnes and Litz had any personal

involvement in denying Plaintiff adequate law library time. As correctly stated by

Defendants, the only allegation in the Complaint that appears to relate to Warden

Karnes or Deputy Warden Litz, is Plaintiff’s allegation that prison officials denied

his grievance and Warden Karnes did not respond to his appeal. (See Doc. 1, at 2).

Since, Plaintiff has failed to plead any personal involvement on the part of these

Defendants, the claims against them will be dismissed. While it is logical to assume

that the Warden or the Deputy Warden are responsible for either making or enforcing

a prison policy, that is a logical leap that the Court cannot make. In order to state a

claim Plaintiff must explain their personal involvement in establishing or enforcing

the limited law library policy for inmates in protective custody.




                                        Page 9 of 13
       Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 10 of 13




             2. Plaintiff Has Failed to Allege Facts Suggesting That He Lost the
                Opportunity to Assert a Colorable Legal Claim or Defense as the
                Result of his Alleged Insufficient Access to the Law Library

      Next, the Defendants argue that Plaintiff attempts to assert a First Amendment

denial of access claim against them in his Complaint. (Doc. 32, at 3). However,

Plaintiff fails to state a prima facie claim for denial of access against them because

he fails to identify any non-frivolous legal claim or defense that he has lost as the

result of any denial of access. (Doc. 32, at 4). Thus, absent such facts, Plaintiff’s

denial of access claim is without merit. Id.

      Plaintiff does not respond to this argument in his brief.

      Under the First and Fourteenth Amendments, prisoners retain a right of access

to the courts. Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008) (quoting Lewis v.

Casey, 518 U.S. 343, 346 (1996)). To state a claim for denial of access to the courts

a prisoner must demonstrate: “(1) that they suffered an actual injury by having lost

the chance to pursue a ‘nonfrivolous’ or ‘arguable’ underlying claim; and (2) that

they have no other ‘remedy that may be awarded as recompense’ for the lost claim

other than in the present denial of access suit.” See Monroe, 536 F.3d at 205; see

also Christopher v. Harbury, 536 U.S. 403, 415 (2002); Toaz v. Lane, No. 3:17-CV-

1425, 2018 WL 1431020, at *2 (M.D. Pa. Mar. 22, 2018). Thus, to meet this standard

at the pleading phase, “[t]he complaint must describe the underlying arguable claim



                                       Page 10 of 13
       Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 11 of 13




well enough to show that it is ‘more than mere hope,’ and it must describe the ‘lost

remedy.’”

      Applying the above standard, I find that Plaintiff failed to allege facts

suggesting that he lost the opportunity to assert a colorable legal claim or defense as

the result of his alleged insufficient access to the law library. Here, Plaintiff’s

Complaint contains no factual allegations identifying any non-frivolous legal claim

or defense that Plaintiff allegedly lost as the result of any denial of reasonable access

to the prison law library. Accordingly, Plaintiff’s denial of access claim will be

dismissed without prejudice. Plaintiff will have to state a specific colorable legal

claim that he wants to assert and either could not or now can’t because of his limited

law library access.

      B.     LEAVE TO AMEND

      The Court of Appeals has consistently held that “[w]hen a plaintiff does not

seek leave to amend a deficient complaint after a defendant moves to dismiss it, the

court must inform the plaintiff that he has leave to amend within a set period of time,

unless amendment would be inequitable or futile.” See Grayson v. Mayview State

Hospital, 293F.3d 103, 108 (3d Cir. 2002); see also Shane v. Fauver, 213 F.3d 113,

116 (3d Cir. 2000); Alston v. Parker, 363 F.3d 229, 235-36 (3d Cir. 2004). “Among

the grounds that could justify a denial of leave to amend are undue delay, bad faith,



                                        Page 11 of 13
       Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 12 of 13




dilatory motive, prejudice, and futility. Shane, 213 F.3d at 115; In re Burlington

Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997).

      Further, the U.S. Supreme Court has acknowledged that “[the] grant or denial

of an opportunity to amend is within the discretion of the District Court, but outright

refusal to grant the leave without any justifying reason [e.g., inequity or futility]

appearing for the denial is not an exercise of discretion; it is merely abuse of that

discretion and inconsistent with the spirit of the Federal Rules.” See Foman v. Davis,

371 U.S. 178, 182 (1962); see also In re Burlington Coat Factory Sec. Litig., 114

F.3d at 1434; Grayson, 293 F.3d at 108. If a plaintiff does not desire to amend,

however, he may file an appropriate notice with the district court asserting his intent

to stand on the complaint, at which time an order to dismiss the action would be

appropriate. Shane, 213 F.3d at 116.

      In their Brief, Defendants’ request that Plaintiff’s § 1983 claims against them

be dismissed with prejudice. (See Doc. 32, at 2-5). However, Defendants do not

provide any justifying reason (e.g., undue delay, bad faith, dilatory motive,

prejudice, and futility). Thus, finding that Plaintiff had no prior opportunity to amend

his Complaint, I will grant Plaintiff leave to amend.




                                        Page 12 of 13
      Case 4:19-cv-01655-WIA Document 38 Filed 12/01/20 Page 13 of 13




IV.   CONCLUSION

      Accordingly, IT IS ORDERED that Defendants’ Motion to Dismiss (Doc. 31)

will be GRANTED IN PART as follows:

      (1)   All claims Karnes and Litz are DISMISSED. However, these claims
            are dismissed WITHOUT PREJUDICE.

      (2)   Plaintiff is GRANTED leave to file an Amended Complaint. Plaintiff
            may, if he chooses, file an amended complaint on or before January 8,
            2021. Failure to file an amended complaint will result in the dismissal of
            this case.

            Plaintiff is placed on notice that any amended complaint must be complete
            in all respects; it must be a new pleading that complies with the
            requirements of the Federal Rules of Civil Procedure which stands by
            itself without reference to the complaint already filed. The amended
            complaint will completely replace the original complaint, therefore if
            Plaintiff chooses to file an amended complaint, the original complaint will
            have no role in the future of this case.

      (3)   An appropriate Order shall issue.



Date: December 1, 2020                      BY THE COURT

                                            s/William I. Arbuckle
                                            William I. Arbuckle
                                            U.S. Magistrate Judge




                                     Page 13 of 13
